Case 1:17-cv-02869-RBJ-STV Document 47 Filed 10/12/18 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  REALTIME ADAPTIVE STREAMING LLC,
                                                      Lead Case No. 1:17-cv-02097-RBJ
                         Plaintiff,

                 v.

  SLING TV L.L.C.,
  SLING MEDIA, L.L.C.,
  DISH NETWORK L.L.C.,
  DISH TECHNOLOGIES L.L.C. AND
  ARRIS GROUP, INC.,

                         Defendants.


 REALTIME ADAPTIVE STREAMING, LLC,                      Case No. 1:17-CV-02869-RBJ

                        Plaintiff,

                v.

 APPLE INC.,

                        Defendant.

                     ORDER OF DISMISSAL WITH PREJUDICE RE: APPLE

         On this day, Plaintiff Realtime Adaptive Streaming LLC (“Plaintiff”) and Defendant

  Apple Inc. (“Defendant”) announced to the Court that they have resolved Plaintiff’s claims for

  relief against Defendant asserted in this case and Defendant’s claims, defenses and/or

  counterclaims for relief (if any) against Plaintiff asserted in this case. Plaintiff and Defendant

  have therefore requested that the Court dismiss Plaintiff’s claims for relief against Defendant

  with prejudice and Defendant’s claims, defenses and/or counterclaims for relief (if any) against

  Plaintiff without prejudice, and with all attorneys’ fees, costs and expenses taxed against the
Case 1:17-cv-02869-RBJ-STV Document 47 Filed 10/12/18 USDC Colorado Page 2 of 2




  party incurring same. The Court, having considered this request, is of the opinion that their

  request for dismissal should be granted.

         IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Defendant Apple

  are dismissed with prejudice and Defendant’s claims, defenses and/or counterclaims for relief (if

  any) against Plaintiff are dismissed without prejudice. IT IS FURTHER ORDERED that all

  attorneys’ fees, costs of court and expenses shall be borne by each party incurring the same.


             Dated this 12th day of October, 2018               By the Court




                                                                R. Brooke Jackson
                                                                United States District Judge
